Citation Nr: 0001478	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  98-14 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a heart disorder, 
status post myocardial infarction and coronary angioplasty.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The appellant served in the Mississippi Air National Guard 
from 1968 to 1998.  He served on active duty for training 
from January 1968 to June 1968.  From June 1968 to June 1998, 
he had several periods of National Guard service per year, 
with each period lasting from one day to two weeks.  Some of 
those periods of service were active duty for training, and 
some were inactive duty training.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for diabetes mellitus, and for a 
heart disorder, status post myocardial infarction and 
coronary angioplasty.


FINDINGS OF FACT

1.  The appellant has not submitted competent evidence of a 
nexus between diabetes mellitus and any period of qualified 
active service.

2.  The appellant has not submitted competent evidence of a 
nexus between a heart disorder and any period of qualified 
active service.


CONCLUSIONS OF LAW

1.  The claim for service connection for diabetes mellitus is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claim for service connection for a heart disorder is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for diabetes 
mellitus, and for a heart disorder, status post myocardial 
infarction and coronary angioplasty.  He contends that his 
diabetes and heart disorder should be service-connected 
because he was a member of the Mississippi Air National 
Guard, and had periods of training and service, during the 
years when those conditions arose.  In a February 1999 
hearing at the RO, the appellant reported that he began to 
have treatment for diabetes in 1997, and for a heart disorder 
in 1996.  He asserts that it is not clear exactly when each 
condition began.  He notes that he was terminated from the 
National Guard because of his medical problems.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).  VA statutes 
specify the types of service that are considered to be active 
service for purposes of establishing service connection for a 
disability.  The term "active military, naval, or air 
service" includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, or any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24) (West 1991).

A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  When a person has 
presented a well grounded claim within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty to assist 
that person in the development of his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

In Caluza v. Brown, 7 Vet. App. 498 (1995), the Court set out 
three requirements that must be met in order for a claim of 
service connection to be considered well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  Second, there must be competent evidence 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence).  Third, there must be 
competent evidence of a nexus between the injury or disease 
in service and the current disability (medical evidence).  
The third requirement can be satisfied by a statutory 
presumption that certain diseases that manifest within 
certain prescribed periods are related to service.  Caluza, 
at 506.

Private medical records from November 1996 reflect that the 
appellant was seen for chest pain, and that he underwent 
angioplasty.  He was found to have coronary atherosclerosis 
with diffuse plaquing.  Service medical records reflect that 
in April 1997, the appellant reported that he was under 
ongoing private medical treatment following a heart attack in 
November 1996.  In November 1997, the appellant reported that 
in October 1997 he had been diagnosed with diabetes.  In 
January 1998, the appellant reported that he was on 
medication for diabetes mellitus, and was being followed by a 
private physician for that condition.  In May 1998, a service 
medical board found the appellant to be medically 
nondeployable and unfit for duty, due to diabetes mellitus, 
with dependence on oral medication, and coronary artery 
disease, with a history of myocardial infarction and 
angioplasty.  The approximate dates of origin of the 
appellant's disabling conditions were listed as November 1996 
for his heart disease, and October 1997 for his diabetes.

As diabetes mellitus and heart disease are both diseases and 
not injuries, service connection for either of those 
conditions could be considered only if the condition was 
shown to be incurred during a period active duty for 
training, and not a period of inactive duty training.  See 
38 C.F.R. § 101(24) (West 1991).  Records of the veteran's 
dates of service and training do not indicate that the onset 
of the veteran's diabetes or heart disease coincided with any 
of his periods of training, whether active duty for training 
or inactive duty training.  The appellant does not contend 
that either his diabetes or his heart condition was 
diagnosed, or first became symptomatic, during any of his 
periods of training.  There is no medical finding or opinion 
that links the onset of his diabetes or heart disease with 
any period of training.  In the absence of competent evidence 
linking the veteran's diabetes mellitus or heart disease to 
any period of active service, the Board finds that the 
veteran's claims for service connection do not meet the 
requirements for well grounded claims.  Therefore, the claims 
must be denied.


ORDER

A well grounded claim for service connection for diabetes 
mellitus not having been submitted, the claim is denied.

A well grounded claim for service connection for a heart 
disorder, status post myocardial infarction and angioplasty, 
not having been submitted, the claim is denied.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

